           Case 1:20-cv-03298-LGS Document 9 Filed 06/19/20 Page 1 of 2


Karen K. Won                                                                                    Chrysler Center
212 692 6704                                                                                  666 Third Avenue
kwon@mintz.com                                                                             New York, NY 10017
                                                                                                 212 935 3000
                                                                                                     mintz.com




June 18, 2020


                                             Application GRANTED in part and DENIED in part.
BY ECF
                                             Defendant's time to answer or otherwise
Hon. Lorna G. Schofield
                                             respond to the Complaint is adjourned to July 9,
United States District Court
Southern District of New York                2020. The initial conference, set for June 25,
500 Pearl Street                             2020, at 10:30 A.M. is adjourned to July 16,
Courtroom #1106                              2020, at 10:30 A.M.
New York, New York 10007
                                             Dated: June 19, 2020
                                                    New York, New York

Re:     Landau v. Centaur Media USA Inc., 1:20-cv-3298
        Consented Request for Extension of Time to File Response and Adjournment of Pre-Trial
        Conference

Dear Judge Schofield:

        This firm represents Defendant Centaur Media USA Inc. (“Centaur Media”), and I write jointly
on behalf of the parties to request a 30-day extension of the current deadline to respond to Plaintiff’s
Complaint until July 18, 2020, and accordingly adjourn the pre-trial conference. Absent the extension,
Centaur Media’s response would be due June 18, 2020, and the pre-trial conference is scheduled for July
2, 2020. This is the second request for extension of time to file a response in this action. The first request
for a 30-day extension was granted on May 20, 2020.

        Since May 15, 2020, parties have been engaged in settlement negotiations to resolve this matter.
Counsel for parties discussed proposed settlement terms most recently on June 16, 2020. Therefore, we
request that the time within which we may file Centaur Media’s response be extended by 30 days to July
18, 2020, and that the pre-trial conference be adjourned to a later date thereafter. Counsel for Plaintiff
consents to the extension request.



Respectfully Submitted,




Karen K. Won
Member


BOSTON       LONDON       LOS ANGELES        NEW YORK          SAN DIEGO         SAN FRANCISCO   WASHINGTON
                                MINTZ, LEVIN, COHN, FERRIS, GLOVSKY AND POPEO, P.C.
          Case 1:20-cv-03298-LGS Document 9 Filed 06/19/20 Page 2 of 2


MINTZ

Hon. John Mott
March 30, 2020
Page 2




99627985v.2
